DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by  D’Alelio (US 3,721,650). The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
D’Alelio discloses reactive catalysts which include the following structure:

    PNG
    media_image1.png
    58
    121
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    177
    318
    media_image2.png
    Greyscale
, the structue is wihtin the scope of the claims when X=Cl, Q is N, A is ROH where m=1 and R” is aryl and R is methyl. See entire disclosure, espeically  example 7and cliams 1-3 and 8.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by  Marangoni et al. (US 2012/0053092). The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Marangoni discloses shale inhibition agents of the following formula:

    PNG
    media_image3.png
    74
    116
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    130
    293
    media_image4.png
    Greyscale
, the structure is within the claimed scope when X is Cl. See entire disclosure, espeically abstafct, claims 1,5,9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lall et al. “Polycations-12. The Synthesis of Liquid Ionic Phosphates (LIPs) from
Mono- and Polycationic Ammonium Halides”, Synthesis 2002, No. 11, Print: 22 08 2002, alone or further in view of Marangoni et al. (US 2012/0053092).
	Lall teaches polycationic ammonium halides including compound 46 reproduced below:

    PNG
    media_image5.png
    196
    263
    media_image5.png
    Greyscale
, similar to the elected species except for the number of methylene units between the ammonium and hydroxyl groups and the counterion. However substituting more methylenes into the structure above is within the level of skill of one having ordinary skill in the art at the time of the invention. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
The claimed compounds are so closely related structurally to the homologous compounds of the reference as to be structurally obvious in the absence of unexpected properties.  
	With regard to finding an appropriate counter ion such as Cl- claimed, optimizing the type of counter ion of this salt is within the level of skill of one having ordinary skill in the art. It is considered routine optimization to substitute one salt for another based on which salt delivers the best properties.  Also see Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348 (Fed. Cir. 2007). cf. In re Aller, 220 F.2d 454 (CCPA 1955). "It is a matter of routine optimization for a person of skill in the art to determine the best pharmaceutically acceptable salt from those salts known to be useful in pharmaceutical active agents."
	Additionally substitution of the counter ion of Lall with chloride would be obvious when the Marangoni reference cited above is considered. Marangoni teaches similar diammonium compounds to Lall and teaches chloride was a well-known counter ion. Based on this teaching one of ordinary skill would have a high expectation of success in using chloride as the counter ion to the ammonium compounds of Lall. An obviousness rejection based on similarity in chemical structure and function entails the reason for one of ordinary skill in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Alelio (US 3,721,650) in view of  Lall et al., cited above.
D’Alelio is cited above. Similar to Lall cited above D’Alelio does not teach the same number of methylene carbons between the ammonium and hydroxyl groups as elected for R by applicants. However substituting more methylenes into the structure above is within the level of skill of one having ordinary skill in the art at the time of the invention. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). The claimed compounds are so closely related structurally to the homologous compounds of the reference as to be structurally obvious in the absence of unexpected properties.  
	D’Alelio while teaching use of an aryl group between the ammonium groups is silent with respect to meta substituted phenyl as elected by applicants for R’.
Lall is used for the disclosure within that diammonium compounds with meta substituted phenyl groups were well known, the compound is reproduced below:

    PNG
    media_image6.png
    306
    411
    media_image6.png
    Greyscale

Since both references teach similar diammonium compounds and Lall teaches use of meta substituted phenyl between the ammonium ions one of ordinary skill would have a high expectation of success in substituting this group into the compound of D’Alelio. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/           Primary Examiner, Art Unit 1618